Bv the Court:
We think the defendants in error too late in their action, and the motion must be denied.
And we think also that where a party, after return has been made to a writ of error, desires an' amendment to the record of the court below, for the purpose of taking advantage of the amendment here, he ought to first apply to this court for leave to have the record remitted for the purpose of amendment, and make a showing by affidavit of the reasons for it, that we may see whether the case is a proper one to allow an amendment with a view to affect proceedings already taken in this court.